Case: 19-30201      Document: 00515284230         Page: 1    Date Filed: 01/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30201                          January 24, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
In the Matter of: RICHARD EDWARD HUNT

              Debtor

ISSIS R. ELWIN, also known as Issis R. Arias-Elwin,

              Appellant

v.

RICHARD EDWARD HUNT, also known as Ed Hunt, also known as Edward
Hunt, formerly known as Frank Edward Hangs, III, also known as Michael
Griceman,

              Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-7237


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Issis R. Elwin appeals the district court’s affirmance of the bankruptcy
court’s dismissal of her petition for involuntary bankruptcy against Richard
Hunt based on a lack of jurisdiction. The district court concluded that Elwin


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30201   Document: 00515284230    Page: 2   Date Filed: 01/24/2020



                               No. 19-30201
failed to carry her burden of demonstrating a prima facie case that Hunt’s
debts that were not contingent on liability or subject to bona fide dispute
exceeded the statutory threshold for involuntary bankruptcy. Seeing no error
in the district court’s decision, we AFFIRM. IT IS FURTHER ORDERED that
Hunt’s pending Motion to Find Issis R. Arias-Elwin Guilty of Lying to a Court
is DENIED.




                                     2